Per Curiam
Opinion,
Armar J. Bordner has appealed from an order of the Court of Common Pleas of Lebanon County denying his motion for a new trial and entering- judgment in his favor in the matter of the condemnation of an approximately eighty-eight acre tract of land he owned in the northern part of Lebanon County. Bordner has raised eight issues relating to evidentiary matters and the overall conduct of the trial below. Having carefully considered each issue, we affirm on the basis *454of the able opinion of Judge Walter which may be found at No. 2270,1975, filed August 31,1978.
Per Curiam Order
And Now, this 6th day of September, 1979, the order of the Court of Common Pleas of Lebanon County dated August 31,1978, is hereby affirmed.